DECISION
The application of the above-named defendant for a review of the sentence for Count III, Criminal Sale of Dangerous Drugs, 25 years with 15 years suspended; $5,000 to be paid to Cascade County Drug Program; Court recommends the Defendant be sent to Galen to undergo drug treatment imposed on January 27, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Stephen Moses, Attorney from Billings, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.